In an action for a separation, the appeal is from so much of a judgment, entered after trial before an Official Referee, granting respondent a separation and directing appellant, upon the stipulation of the parties made in open court, to pay a lump sum for temporary alimony, permanent alimony and a counsel fee, as awarded respondent a separation. Judgment insofar as appealed from affirmed, with costs. No opinion. Beldock, Ughetta and Hallinan, JJ., concur; Nolan, P. J., and Wenzel, J., dissent and vote to reverse the judgment, insofar as appealed from, and to dismiss the complaint.